MIKVA, Circuit Judge,
dissenting:
When we sit in diversity, we owe our loyalty not to the law as we would like it to be, but rather to the law of a particular jurisdiction as it currently exists. I believe that District of Columbia law permits circumstantial evidence of the smallest quantum to serve as the basis for a jury verdict, and that the district court erred in granting the defendant’s motion for judgment despite the jury’s verdict to the contrary. I am compelled to dissent from my colleague’s otherwise perceptive opinion.
The District of Columbia jealously guards the province of the jury, and denies judges the right to “reweigh[] evidence already submitted to the jury,” Rich v. District of Columbia, 410 A.2d 528, 536 (D.C.1979), or to “usurp * * * the prime function of the jury as the trier of facts,” Baber v. Buckley, 322 A.2d 265, 267 n. 1 (D.C.1974) (quoting Lind v. Schenley Industries, Inc., 278 F.2d 79, 90 (3d Cir.), cert. denied, 364 U.S. 835, 81 S.Ct. 58, 5 L.Ed.2d 60 (1960)). This is the substantive law of the forum. As Judge Wright noted in Stewart v. Ford Motor Co., 553 F.2d 130, 138 (D.C.Cir.1977), “courts have refused to allow a case to go to the jury only in the most egregious instances of failure of proof.” The District of Columbia Court of Appeals has accordingly held that “[ojnly when there is a complete absence of probative facts to support the conclusion reached does a reversible error appear,” Simpson v. Logan Motor Co., 192 A.2d 122, 124 (D.C.1963) (quoting Lavender v. Kurn, 327 U.S. 645, 653, 66 S.Ct. 740, 744, 90 L.Ed. 916 (1946)), and that “[o]nly if there were absolutely no facts or circumstances from which a jury could reasonably have found that [the defendant was] negligent and that such negligence was the proximate cause of the injury, would the question have been one for the court,” McCoy v. Quadrangle Development Corp., 470 A.2d 1256, 1259 (D.C.1983); see also Weil v. Seltzer, 873 F.2d 1453, 1457 (D.C.Cir.1989) (party entitled to instruction on a theory of liability so long as it is supported by more than a “scintilla” of evidence) (quoting Doe v. Binker, 492 A.2d 857, 860 (D.C.1985)).
Tort law in the District of Columbia permits a theory of liability to be submitted to the jury on much slimmer evidence than was presented in this case. For example, in Guardian Insurance Co. v. Anacostia Chrysler-Plymouth, Inc., 320 A.2d 315 (D.C.1974), cited with approval in Payne v. Soft Sheen Products, Inc., 486 A.2d 712, 724 n. 14 (D.C.1985), the Court of Appeals reversed a judgment n.o.v. for the defendant, holding that expert testimony that “it was possible,” id. at 316, for an automobile fire to have started in wires under the front seat was sufficient to take the case to the jury. This is indistinguishable from the expert testimony in the case sub judice that a defect in the power steering system was “capable of” causing the accident. See Majority opinion (“Maj. op.”) at 438. Similarly, in Rich v. District of Columbia, 410 A.2d 528 (D.C.1979), the Court of Appeals reversed a judgment n.o.v. for the defendant, on the ground that the “trial judge seems to have required too high a standard of proof” for the plaintiff to take the case to the jury, id. at 532. The court permitted the jury to infer that the plaintiff had fallen and been injured because of a hole in a sidewalk on the basis of photographs taken one week after the accident *339and testimony from another resident of the neighborhood that a number of bricks were missing from the sidewalk, see id. at 530. There was no direct evidence that the hole had actually caused the plaintiffs fall; indeed, the plaintiff herself admitted that “[a]t the time of the occurrence, [she] did not see what caused her to fall.” Id. Nonetheless, the court noted that a plaintiff need only adduce evidence from which a jury could reasonably infer that the plaintiff had fallen because of a missing brick; any other “quantum of proof is not necessary.” Id. at 533.
The expert testimony in the case sub judice that particles in the power steering fluid “were capable of” causing the accident was more than adequate to create a jury question. There is no requirement that a single piece of evidence must establish by itself that a defect more likely than not caused the accident. See Oxendine v. Merrell Dow Pharmaceuticals, Inc., 506 A.2d 1100, 1110 (D.C.1986). “In ruling for a motion for judgment n.o.v., the court must view the evidence as a whole, not in fragments.” Id. As the majority acknowledges, we must evaluate the evidence “under the presumption that the jury resolved all factual disputes in favor of the prevailing party.” Maj. op. at 437 (quoting Morgan v. District of Columbia, 824 F.2d 1049, 1056 (D.C.Cir.1987)).
Here, a power steering defect was supported by a considerable array of evidence. Plaintiff introduced testimony from a Mazda engineer who admitted that metallic particles in the power steering fluid could have obstructed the clearances between the valve sleeve and input shaft and caused the mechanism to self-steer. In fact, on December 23, 1983, before the accident but after the sale of the vehicle, Mazda had issued a service bulletin reflecting a design change of the bearing in the power steering pump from a “plain bushing” to a ball bearing, because the former type of bearing was encountering durability problems. Plaintiff suggested that bearing disintegration was a likely source of particles in the power steering fluid.
After the accident, an expert • witness, George Barse, removed a sample of fluid from the valve of the power steering system in the Siegels’ car. The valve would have been the site of any possible blockage. Laboratory results showed that the accident vehicle fluid had a greater number of large particles (those likely to cause a jam) than a sample from another Mazda 626 driven a comparable number of miles:
Particle size Fluid from Accident (in microns) New Fluid Other Mazda Vehicle
10-20 48.7 540.3 65.7
20-30 5.2 26.9 13.8
30-40 2.1 4.0 13.8
50+ 0 2.7 17.3
Barse testified that in his opinion the large particles found in the laboratory test “could” have jammed between the valve sleeve and the input shaft, causing the front wheels of the Siegels’ car to turn 30 degrees. Both the eyewitness account of Mr. Taubman and photographs of tire marks in the road were consistent with this theory, as was a photograph of the car after the accident showing the wheels turned sharply to the right.
The evidence introduced by the plaintiff to negate driver error also tended to show that a defect in the power steering caused the accident. There was evidence before the jury that Siegel was a good driver, that he was not speeding, that he was not under the influence of drugs or alcohol, and that there was no ice or water on the roadway. Moreover, the nature of the accident supported the defect theory; plaintiff introduced evidence that the angle at which the car left Rock Creek Parkway would have required the driver to turn the wheel one and a half full turns to the right.
This was the evidence on which the jury formed its verdict. The jury obviously found that driver carelessness or inattention did not produce the extreme turn which caused the accident. The jury could reasonably have concluded that all this evidence, “taken in combination,” Oxendine, 506 A.2d at 1110, made it more likely than not that a defect in the power steering caused the accident. That is all that is needed in this jurisdiction for the jury’s verdict to be valid.
*340My colleagues are unwilling to follow this line of reasoning; they believe that our prior decision in Siegel v. Mazda Motor Corp., 835 F.2d 1475 (D.C.Cir.1987) (Siegel I) foreclosed a plaintiff win. I disagree. Siegel I held that “the cumulative effect of plaintiffs proof must make it reasonable to conclude that the accident, more likely than not, resulted from a vehicle malfunction,” 835 F.2d at 1480 (emphasis added). The evidence presented must be viewed as a whole, because “[pjroof negating driver error may sometimes simultaneously support an inference that a problem with the car caused the accident, and the converse may also hold true.” Id. If in Siegel I we had believed that the plaintiff could not prevail under this standard, we should have disposed of the case directly, by ordering the district court to grant Mazda’s motion for judgment n.o.v. Instead, we remanded the case to the district court. Thus, Siegel I is silent on the issue in this appeal: whether the plaintiff presented a sufficient quantum of evidence, under District of Columbia law, to submit the case to the jury. I do not see how an opinion that explicitly left open the issue of the adequacy of plaintiff’s proof, see 835 F.2d at 1480, can be read as dictating the result in this case. It should be noted that my colleagues, who are willing to affirm the granting of Mazda’s motion, have no greater information than did the Siegel I panel; the record in both cases is the same.
When a driver is killed in an automobile accident there is a two-dimensional tragedy. In addition to the monumental loss of a husband and loved one, there is the loss of a principal witness to the tragedy. Only Mr. Siegel could have known for certain what happened to cause his vehicle to veer sharply and finally into the creek. The law recognizes that less-than-certain evidence may have to suffice to affix liability. A jury of peers made the determination that the evidence adduced put the blame on Mazda. We ought not and the District of Columbia precedents admonish us not to reassess that delicate and necessarily imperfect process of finding truth and distributing justice. I would reverse the trial court’s decision granting judgment n.o.v. for the defendants, and reinstate tbe jury verdict.